Citation Nr: 1639676	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-40 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for service-connected claustrophobia prior to September 10, 2012, and 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to February 1972 and October 1973 to December 1973.

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2007, the Board granted service connection for claustrophobia.  The award was implemented by the RO in the May 2008 rating decision, awarding the Veteran a 30 percent rating, effective November 3, 2000.  This appeal arose from the down-stream disagreement with the initial rating.  

The Veteran appeared at a hearing in August 2011 before the undersigned Veterans Law Judge.

In February 2012, the Board remanded the claim, along with the raised TDIU claim, for additional development and consideration.  

Thereafter, while the case was in remand status, in an October 2015 rating decision, the RO increased the Veteran's rating to 50 percent, effective September 10, 2012.  Although a higher rating has been assigned by the RO, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that additional evidence was received subsequent to the March 2016 supplemental statement of the case, including VA treatment records.  However, the Board finds that the additional evidence is either not pertinent to the claims, or is cumulative and duplicative of that already of record.  Thus, a remand for a new supplemental statement of the case is not necessary for these two claims. See 38 C.F.R. § 20.1304(c).

Lastly, the Veteran filed a claim on a standard VA form for service connection for depression, anxiety and sleep apnea.  The claims have not yet been adjudicated by the RO.  Therefore, the Board refers the claims to the RO for appropriate action.  38 C.F.R. § 19.9(b). 


FINDINGS OF FACT

1.  From November 3, 2000 to October 20, 2009, the Veteran's claustrophobia was productive of no more that occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since October 21, 2009, the Veteran's claustrophobia was productive of occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's service-connected disability does not preclude him from substantially gainful employment.


CONCLUSIONS OF LAW

1.  From November 3, 2000 to October 20, 2009, the criteria for an initial disability rating in excess of 30 percent for the Veteran's claustrophobia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9403 (2015).

2.  Since October 21, 2009, the criteria for a 50 percent disability rating, but not higher, for the Veteran's claustrophobia, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9403 (2015).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

In May 2016, the Veteran's representative summarized the Veteran's contentions that he believes his claustrophobia should be rated higher than 50 percent.  The Veteran also feels that he is unable to work and would like to be granted a TDIU.  Finally, the Veteran contends that all reasonable doubt should be resolved in his favor.  

I.  Initial Rating-Claustrophobia

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries. The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

According to 38 C.F.R. § 4.130, DC 9403, a 10 percent evaluation is warranted for a specific phobia, such as claustrophobia,  where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scores that have been assigned have been considered.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).


Facts and Analysis

November 3, 2000 to October 20, 2009

During this period, the Veteran underwent a May 2007 VA examination.  The Veteran was diagnosed with specific phobia (claustrophobia) and severe major depressive disorder with psychotic features.  The examiner also noted treatment for those diagnoses as well as posttraumatic disorder.  A GAF score of 55 was assigned.

The Veteran denied social relationships except for his daughter and denied the use of alcohol or drugs.  He indicated his symptoms are constant in that he is never able to do certain activities like going in an elevator or a small space and he has learned to adjust to the problem.  The Veteran reported the following overall symptoms: depressed mood, anhedonia, insomnia/hypersomnia, psychomotor agitation/retardation, fatigue/loss of energy, severe feelings of worthlessness/guilt, poor concentration/indecisiveness; passive suicidal ideation but denied an intent to act on it; and occasional delusions.  The Veteran further reported the following symptoms related to claustrophobia: marked persistent fear of enclosed, small or cramped spaces; immediate anxiety upon exposure to enclosed, small or cramped spaces; recognition his fear is excessive and unreasonable; enduring the situation with intense anxiety; and the avoidance of such anxiety which interferes significantly with the Veteran's routine functioning.

The examiner indicated the Veteran experiences significant distress due to anxiety and depression and is more aware of the anxiety problem and sees it as the primary issue.  However, the examiner stated "due to intense feelings of worthlessness and inadequacy, as well as depressed mood, anhedonia, lethargy and fatigue, and thoughts of suicide, the Veteran also meets the criteria for depression."  Notably, he indicated that in terms delineating the two conditions, it is more likely than not that the Veteran's depressive condition has its genesis in the Veteran's difficult, painful childhood environment, which involved serious impairment in relationships with significant attachment figures.

The examiner reported that with regard to the Veteran's claustrophobia condition, it is as likely as not that it had its origin in service.  He noted that both the troubled childhood of the Veteran, as well as the military experience were necessary but neither one was individually sufficient to result in claustrophobia.  He indicated the condition would tend to limit the settings in which he could work.  The examiner further indicated mental signs and symptoms resulted in deficiencies in most areas, including judgment, thinking, family relations, work, mood and school.  He noted the Veteran's symptoms of depression and anxiety appear to lead to isolation and are likely to impact family relations in a negative manner.

The Board notes the Veteran's VA treatment records for the period do not suggest significant impairment related to his claustrophobia condition.  However, the clinical records indicate ongoing severe impairment from symptoms of depression and anxiety.

A July 2001 VA treatment record indicated the Veteran felt his primary problem was claustrophobia and that he becomes uncomfortable within any enclosed space, including trains, elevators, and small rooms.  He similarly reported in January 2003 treatment that his main source of his stress stems from his claustrophobia.  In an April 2003 VA record, he indicated staying in an enclosed area precipitates a panic attack, including fear of dying, sweating, palpitations, difficulty breathing and dizziness.  A July 2009 record indicated the Veteran is married but separated and living with his daughter.  He was being treated for claustrophobia (as well as depression) and was found dysphoric and irritable.

In contrast to symptoms discussed as related to claustrophobia in the treatment records, symptoms reported in connection with depression were more severe and debilitating.  An April 2003 VA treatment record indicated the Veteran endorsed depressed mood with decreased energy, concentration, altered sleep, hopelessness and worthlessness, and frequent crying spells, but denied any suicidal or homicidal ideation.  In an August 2006 record, the Veteran reported ongoing depression with feelings of hopelessness, worthlessness and chronic suicidal ideation but no intent or plan.

The Board notes the Veteran was afforded a November 2002 RO hearing before a Decision Review Officer.  Similar symptoms related to claustrophobia were reported by the Veteran to those noted above.  He indicated he cannot go on elevators or other places because he will get too anxious and experience hot flashes.

The Board finds that the record does not support a rating in excess of the 30 percent rating currently assigned for the November 3, 2000 to October 20, 2009 time period.  The Veteran's symptoms related to the psychiatric condition of claustrophobia are not shown to have reduced his reliability and productivity and do not rise to the level of a 50 percent rating.

The Board finds the evidence consistently indicated the Veteran's claustrophobia symptoms are distinguishable from symptoms related to depression.  This is noted in the May 2007 VA examination report and throughout the record.  The evidence supports the more severe, debilitating symptoms are related to his depression, which the examiner indicated was in turn related to his traumatic childhood and not service or his claustrophobia condition.  With regard to his service-connected claustrophobia, the symptoms reported include a persistent fear of enclosed, small or cramped spaces with corresponding anxiety and panic, including the fear of dying, sweating, palpations, difficulty breathing and dizziness.  Further, the Veteran avoids such spaces which interferes with routine functioning and the setting in which he could work.  Thus, the Board does not attribute the Veteran's nonservice-connected symptoms to his service-connected claustrophobia because the evidence shows the discernable effects.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998). 

Despite the many recognized challenges facing the Veteran due to his service-connected disability, the Board finds that the evidence supports no more than an occupational and social impairment with an occasional decrease in work efficiency for this period.  Further, the Board finds that his level of occupational and social impairment is fully considered by a 30 percent rating for this period.  The evidence relating to this time period does not demonstrate occupational and social impairment with reduced reliability and productivity, which would warrant an increase to a 50 percent rating.  The claustrophobia did not cause symptoms such as suicidal or homicidal ideation, deficiencies in speech or appearance, difficulty in understanding complex commands, impairment of short and long-term memory and disturbance of motivation and mood.  While he did suffer from more severe symptoms, including suicidal ideation, these were found to be caused by his depression symptoms and not claustrophobia.  Thus, his claustrophobia symptoms overall do not rise to the level of a 50 percent rating.  See Mauerhan, 16 Vet. App. at 442.

As discussed below, the evidence shows that an increase in severity to 50 percent was not factually ascertainable until October 21, 2009.  Therefore, the preponderance of the evidence is against a rating in excess of 30 percent from November 3, 2000 to October 20, 2009.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Since October 21, 2009

The Veteran is currently evaluated as 30 percent rating disabling from October 21, 2009 to September 9, 2012, and 50 percent thereafter.  However, the Board finds the Veteran is entitled to an increased rating to 50 percent from October 21, 2009, but not higher than 50 percent for this entire period.

During this period, the Veteran was afforded a September 2012 VA examination, pursuant to a February 2012 Board remand.  The examiner diagnosed the Veteran with claustrophobia and major depressive disorder with psychotic features.  The examiner indicated that it was possible to differentiate what symptoms are attributable to each diagnosis.  He noted the Veteran's avoidance of enclosed spaces and tolerance with anxiety of those places is due to claustrophobia.  The Veteran also reported having panic attacks secondary to claustrophobia.

The examiner further reported overall occupational and social impairment with deficiencies in most areas, which is akin to a 70 percent rating.  Notably, the examiner was able to differentiate what portion of the occupational and social impairment was caused by each mental disorder, either depression or claustrophobia.  The examiner noted symptoms to include: depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.

The examiner concluded the Veteran continued to meet the criteria for claustrophobia and depression.  With regard to claustrophobia, he indicated it results in difficulty tolerating enclosed spaces and he has 2-3 panic attacks per day, if in tight places.  He noted a separate GAF score for only claustrophobia would be 53-56, indicative of moderate symptoms or moderate difficulty in social, occupational or school functioning.  In contrast, with regard to depression, symptoms include anhedonia, flattened affect, loss of interest, amotivation, helplessness, and social isolation.  The Veteran also indicated auditory and visual hallucinations related to depression.  The examiner noted a GAF score for only depression would be 47-50, indicative of more serious symptoms.

With regard to employability, the examiner indicated the Veteran's depression presents the largest obstacle, with the claustrophobia resulting in avoidance of work in enclosed spaces or with too many people nearby.  He noted the Veteran is fully independent in basic and complex activities of daily living, including financial and medical management.

The Veteran was afforded an additional VA examination in March 2014.  The examiner diagnosed claustrophobia and cluster A personality traits.  The examiner indicated it is possible to differentiate symptoms between the two diagnoses, with a claustrophobia symptom listed as the need avoids closed spaces.  The examiner noted occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, indicative of only a 10 percent rating.

The examiner indicated the Veteran has denied any audio or visual hallucinations since 2009.  Further, he has denied any major delusional thought processes and the records do not support any major depressive episodes.  Additional symptoms included: appropriate dressing and grooming; slightly restricted affect; short-term and long-term memory were intact; no suicidal or homicidal ideation; no audio or visual hallucinations; and no delusional thoughts.

In addition to the two VA examinations during the period, the Board notes the Veteran's substantive appeal was received on October 21, 2009 and he was afforded the Board hearing in August 2011.

In the substantive appeal, the Veteran indicated that he deserved a higher 50 percent rating for his claustrophobia condition which had been rated at 30 percent.  He indicated after review of the September 2009 statement of the case, his symptoms reported in the medical evidence support an increased rating to 50 percent.

Further, during the August 2011 Board hearing, the Veteran indicated he gets paranoid and suffers panic attacks and flashes in closed rooms, and with elevators.  He noted difficulty sleeping, memory problems and that he does not socialize at all.  He reported that crowds can trigger his flashes, as well as riding in buses or trains.

After reviewing the evidence, the Board finds that an increased rating to 50 percent for the Veteran's claustrophobia is appropriate, effective October 21, 2009, the date VA received the substantive appeal referencing a possible increase in disability.  However, the Board finds a rating in excess of 50 percent since October 21, 2009 is not warranted.  Thus, from October 21, 2009, the Veteran's symptoms have been productive of no more than occupational and social impairment with reduced reliability and productivity.

As noted above, the RO in an October 2015 rating decision increased the Veteran's rating to 50 percent, effective September 10, 2012.  The increase was based primarily on the September 2012 VA opinion.  The Board finds that the Veteran requested an increase to 50 percent previously in the October 2009 substantive appeal, due to worsening symptoms.  Further, the August 2011 hearing provides support for a 50 percent rating due to his symptoms, including hot flashes and sleep difficulty.  Therefore, the Veteran's claustrophobia warrants an increased rating to 50 percent, effective October 21, 2009, especially when affording him the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board finds a rating in excess of 50 percent from October 21, 2009 is not warranted.  The Veteran's level of occupational and social impairment is fully considered by a 50 percent rating for this period as the evidence related to claustrophobia does not support an increase.  Symptoms were noted during this period that may tend to support a higher 70 percent rating, including those listed in the September 2012 VA opinion; however, those symptoms were sufficiently attributed to the Veteran's depression which is not found to be related to the Veteran's claustrophobia.  Both the September 2012 and March 2014 VA examiners were able to differentiate what portion of occupational and social impairment is caused by each mental disorder.  The evidence supports the occupational and social impairment related to claustrophobia does not rise to the level of deficiencies in most areas, indicative of a 70 percent rating.  

The Board notes the September 2012 VA examiner specifically indicated occupational and social impairment with deficiencies in most areas.  However, as noted, he concluded more severe symptoms were related to depression as opposed to claustrophobia.  He noted claustrophobia would cause a GAF score of approximately 53-56, while depression would cause a GAF score of 47-50.  Further, symptoms of anhedonia, flattened affect, loss of interest, amotivation, helplessness and social isolation were all related to depression and not claustrophobia.

Therefore, the Veteran's claustrophobia symptoms are fully considered by a current 50 percent rating, and the evidence does not support occupational and social impairment with deficiencies in most areas, which would warrant an increase to a 70 percent rating.  See Mauerhan, 16 Vet. App. at 442.  The Veteran's claustrophobia did not cause suicidal or homicidal ideation, hallucinations, deficiencies in speech or appearance, impulse control or an inability to establish and maintain effective relationships.  In fact, the March 2014 VA examiner indicated less severe symptom, but the Board will not upset the 50 percent rating in effect.  As noted, the evidence does not support occupational and social impairment with deficiencies in most areas, or even more severe total occupational and social impairment, which would be indicative of an even higher 100 percent rating.  See 38 C.F.R. § 4.130, DC 9403.

Accordingly, the Board finds that the evidence supports an increased rating to 50 percent, but not higher, from October 21, 2009; there is no doubt to be resolved; and a rating in excess of 50 percent is not warranted for this time period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

II.  TDIU

Legal Criteria

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19. 

To meet the schedular requirements, there must be one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).

In this case, service connection has been established only for the disability of claustrophobia.  Based on the current decision, his claustrophobia is rated as 30 percent prior to October 21, 2009, and 50 percent thereafter.  Thus, the schedular criteria have not been met at any point of the appeal.   However, if the Veteran is nevertheless unemployable by reason of service-connected disability, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16 (b).

As such, the Board is unable to grant entitlement to a TDIU on an extraschedular basis in the first instance.  The remaining issue, therefore, is whether the evidence shows that the Veteran's case should be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  The crucial inquiry is the same standard as the schedular standard:  whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

Facts and Analysis

The Veteran indicated at the August 2011 Board hearing that his claustrophobia prevents him from working.  He stated he last worked in 1986 as a carpenter and could no longer work as he could no longer go into tunnels or tight spaces to do carpentry work.

The May 2007 VA examiner indicated the Veteran's symptoms of claustrophobia would tend to limit the settings in which he could work, although he reported that he cannot work at all due to the medical condition.

In the September 2012 VA examination report the examiner indicated that the Veteran's depression presents the largest obstacle and will result in poor stress tolerance, truancy, and reduced efficiency and pace.  He noted the claustrophobia will result in avoidance of work in enclosed spaces or with too many people nearby.  However, the Veteran is fully independent in basic and complex activities of daily living, including financial and medical management.  He concluded it is less likely as not that the Veteran is incapable of securing and maintaining gainful employment.

The Veteran was also afforded a March 2014 VA examination in which the examiner indicated the Veteran's last employment was in 1986 as a carpenter.  He noted occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Board finds the relevant evidence of record does not show that the Veteran has been prevented from following substantially gainful employment as a result of his service-connected claustrophobia.  While the Veteran has not worked since 1986, the VA examination reports show the Veteran's service-connected claustrophobia would not prevent him from securing or maintaining a substantially gainful occupation at least form a medical perspective.  Subsequent to the August 2011 hearing, the Board remanded the claim in February 2012 and the Veteran was afforded the September 2012 VA examination.  The examiner noted the claustrophobia will result in avoidance of work in enclosed spaces or with too many people nearby.  However, the Veteran is fully independent in basic and complex activities of daily living, and it is less likely as not that the Veteran is incapable of securing and maintaining gainful employment.

This opinion was based on the record and included a detailed explanation for the conclusions reached.  The Board finds with regard to TDIU, the September 2012 opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The record does not contain any medical opinions to the effect that the Veteran's service-connected claustrophobia alone prevents him from securing or following a substantially gainful occupation.  Although a TDIU determination is not a strict medical issue, the medical opinions in this case serve to inform the Board in its decision.  They shows, as long as the work is not in an enclosed space, the Veteran would not be prevented from doing work.  Instead, to the extent the Veteran is precluded from such work, he has many other nonservice-connected disabilities that likely combine to this level of impairment, but those are not for consideration.

Thus, the evidence of record does not show that the Veteran was prevented from obtaining or retaining substantially gainful employment in light of his service-connected claustrophobia.  As the preponderance of the evidence is against the claim for TDIU, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, a TDIU is not warranted.


ORDER

An initial schedular disability rating in excess of 30 percent prior to October 21, 2009, for claustrophobia is denied.

A schedular disability rating of 50 percent, but not higher, since October 21, 2009, for claustrophobia is granted, subject to the laws and regulations governing the payment of monetary awards.

A TDIU is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


